         Case 4:19-cv-00269-LPR Document 36 Filed 10/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DEDRICK HARRIS                                                                     PLAINTIFF
ADC #123627

v.                              Case No. 4:19-CV-00269-LPR

ALEXANDER SANTUCCI, Officer,                                                    DEFENDANTS
North Little Rock Police Department, et al.


                                             JUDGMENT

       Pursuant to the Order filed on this date, it is CONSIDERED, ORDERED, and

ADJUDGED that Plaintiff Dedrick Harris’s Complaint is DISMISSED without prejudice. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 5th day of October 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
